Citation Nr: 1825430	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-34 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under the provisions of 38 U.S.C. § 1318.

2. Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to November 1991.  He died in June 2012, and the appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The issues of entitlement to service connection for lung cancer, bilateral hearing loss, and tinnitus have been raised by the record in a September 2010 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran died in June 2012, before the AOJ had adjudicated the Veteran's claims and the Veteran's spouse submitted a request for substitution of the claimant upon death of the Veteran in July 2012.  The AOJ then adjudicated the issue of entitlement to service connection for the cause of the Veteran's death in a March 2013 decision, but did not address entitlement to service connection for lung cancer, bilateral hearing loss, and tinnitus.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The appellant asserted in her April 2013 notice of disagreement (NOD) that her husband was not a smoker and was exposed to hazardous gasses during his service.  In August 2014, an opinion was obtained addressing the appellant's contentions.  The VA doctor found that it was less likely as not that the Veteran's lung cancer was related to an exposure event during his military service.  The VA doctor explained that the Veteran's lung cancer was a diagnosed illness of explained etiology, and therefore was not an undiagnosed illness.  Further, the VA doctor explained that a study shows a 15 percent increased risk of lung cancer in Gulf War veterans, which is a small enough increased risk that it is more likely as not that the Veteran would have gotten lung cancer regardless of his service in the first Gulf War.  The VA doctor further explained that it is notable that VA has determined that there is no conclusive evidence of a link between cancer and service in the first Gulf War.  

However, this opinion is inadequate to resolve the appellant's claim.  The VA doctor did not address one of the appellant's main assertions, namely the lack of risk factors as the Veteran was a non-smoker and only 43 years old when he died of lung cancer.  The August 2014 opinion fails to even mention these parts of the Veteran's medical history.  The VA doctor also pointed out that VA has determined there is not conclusive evidence of a link between cancer and service in the first Gulf War and argued that a cited study indicating a 15 percent increased risk of lung cancer in veterans did not necessarily imply causation.  The title of the study indicates a statistically significant increase in lung cancer among Gulf War veterans.  The opinion points out that a correlation does not necessarily imply causation, but the opposite is also not true.  The lack of a 100 percent correlation does not mean that causation has been ruled out.  Finally, the Board notes that the Veteran was sent a letter in July 1997 identifying his unit as a unit near Khamisiyah, Iraq, when chemical weapons were destroyed and potentially released into the air.  The August 2014 opinion fails to address this evidence.  Given the appellant's assertions of the Veteran's lack of risk factors, evidence of a statistically significant increase in lung cancer incidence among Gulf War veterans, and the Veteran's presence near chemical weapons released into the air at Khamisiyah, the Board finds that another opinion is necessary to more adequately address the appellant's claim.  

The Board notes that the appellant's claim of entitlement to service connection for the cause of the Veteran's death and claim for substitution upon death of claimant are intertwined with the matter of entitlement to benefits pursuant to 38 U.S.C. §  1318.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, the matter of entitlement to benefits pursuant to 38 U.S.C. § 1318 must also be remanded pending further evidentiary development of the cause of death claim.

Accordingly, the case is REMANDED for the following action:

1.  Request a VA medical opinion from a health professional with appropriate expertise to determine the nature and etiology of the Veteran's cause of death.  The claims file, including a copy of this remand, should be provided to the examiner in connection with the examination, and the examiner should indicate that the Veteran's records have been reviewed.  Specifically, the examiner should note the July 1997 letter indicating possible exposure to chemical weapons at Khamisiyah, the August 2014 opinion, the April 2010 study cited by the August 2014 opinion indicating a statistically significant increase in lung cancer among Gulf War veterans, and the appellant's assertions.  The examiner should then:

Provide an opinion, with supporting clinical rationale, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's immediate or underlying cause of death was etiologically related to the Veteran's service, to include his potential in-service exposure to chemical weapons.  The examiner should specifically address the evidence that the Veteran may have been exposed to chemical weapons during an incident at Khamisiyah, his history of non-smoking and his age at the time of his death, the assertions of the appellant, the August 2014 opinion, and the April 2010 study cited by the August 2014 opinion indicating a statistically significant increase in lung cancer among Gulf War veterans.   

The examiner should reconcile any opinion with all other clinical evidence of record, specifically relevant lay statements and opinions.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

2.  After the above development has been completed, readjudicate the issues on appeal.  If the benefits sought remain denied, the appellant and her representative should be provided with a supplemental statement of the case, afforded a reasonable opportunity to respond, and the case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

